Citation Nr: 0432930	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision that denied service 
connection for a cervical spine condition.  The veteran filed 
a notice of disagreement in May 2003, and the RO issued a 
statement of the case in November 2003.  The veteran timely 
perfected his appeal in December 2003.  

In April 2004, a Travel Board hearing was conducted before 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a cervical 
spine disorder.  He attributes this condition to an inservice 
injury occurring shortly before his discharge from the 
service in January 1982.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  At his hearing before the Board, the veteran 
testified that he had received treatment for his cervical 
spine disorder since 1985.  Specifically, he reported having 
been treated by multiple chiropractors dating back to 1985.  
He also indicated that he worked for the Sunbeam bread 
company building bakeries, and that he did not know how to 
obtain any relevant records which they may have.  As part of 
the VA's duty to assist the veteran in developing evidence in 
support of his claim, the RO should, with the assistance of 
the veteran, attempt to obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Accordingly, the veteran should 
again be asked to assist the RO in obtaining any relevant 
post service medical records which may be available.  

The file also shows that the veteran had a pending claim for 
Social Security Administration (SSA) disability benefits 
since 2002.  This claim has likely been resolved.  The 
veteran's SSA records may be relevant to his VA claim and 
should be obtained.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The veteran should be invited to 
submit all pertinent evidence in his 
possession, relevant to his claim for 
service connection for a cervical spine 
disorder.  See 38 C.F.R. § 3.159(b).  In 
particular, he should be asked to submit 
the earliest contemporaneous evidence 
that he has, medical or otherwise, 
showing the existence of a cervical spine 
disability.

2.  The RO should have the veteran 
identify all VA and non-VA medical 
treatment providers who have treated him 
or evaluated him for his cervical spine 
disorder since his discharge from active 
duty service in January 1982, including 
chiropractors.  In doing so, the veteran 
should be asked to complete, sign and 
return a VA Form 21-4142, "Authorization 
for Release of Information," for each 
and every medical treatment provider he 
identifies (unless he is certain that no 
treatment records are available).  In 
this regard, the Board is also interested 
in obtaining any treatment or other 
pertinent records (employment physicals, 
etc.), which may be available from the 
Sunbeam Bread company, at which the 
veteran indicated he worked in the 
1980's.  The RO should then obtain copies 
of the related medical records.  

3.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in the 
determination of the veteran's claim for 
disability benefits.  Copies of all 
related SSA decisions should also be 
obtained.  

4.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should review the 
veteran's claim for service connection 
for a cervical spine disroder.  If the 
claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




